 FRITO-LAY, INC.611Frito-Lay, Inc.and Bakery Drivers, Chauffeurs &HelpersUnionLocalNo.365,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Petitioner.Case 8-RC-7155September 24. 1969DECISION AND DIRECTION OFELECTIONBY MEMBERS BROWN,JENKINS, AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Frank J. Tuk and RichardF.Rice,Hearing Officers of the National LaborRelations Board. The Employer and the Petitionerfiled briefs which have been considered by the Boardinmaking its decision in this case.Pursuant to the provisions of Section 3(b) of theAct,theBoard has delegated its powers inconnection with this case to a three-member panel.The Board has reviewed the Hearing Officers'rulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.'Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section9(c)(l) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a unit of 10 single-truckoperatorswho are engaged in the sale anddistribution of the Employer's products and whowork out of the Employer's warehouse at Toledo,Ohio.' The Employer contends that all single-truckoperatorsare independent contractors and notemployees,'The Employer's request that it be furnished a copy of the HearingOfficers' analysis of the issues and the evidence is denied, as such analysisispart of the Board's confidential files and is not subject to publicinspectionP R Mallory & Co , Inc,89 NLRB 962, J ICase Company,80 NLRB 217,Kearney & Trecker Corporation.101NLRB 1577, 1594,enforcement denied on other grounds 210 F 2d 852 (C A7); InternationalLongshoremen's and Warehousemen's Union.Local 8(General Ore. Inc124 NLRB 626, 629'while the Employer refers to the truck operators in its business as"distributors," the parties agreed to refer to them as truck operators forthe purposes of the hearingAt the beginning of the hearing the parties stipulated that theappropriate unit should include all 15 single-truck operator operatingwithin the Employer's Sales District No 43, excluding the multi-truckoperators (These is one multi-truckerator who operates 3 trucks ) Atthe close of the hearing the Petitioner withdrew from the stipulation andstated that the unit should include the 10 single-truck operators operatingout of the Toledo warehouse Further, the Petitioner asserted that, if theappropriate unit were found to include the 5 single-truck operators whoThe Employer is engaged in the manufacture andsale of potato chips,corn chips, and related snackfoods throughout the United States. The presentcase involves only Sales District No. 43, whichservicestheToledo,Ohio,metropolitanarea.DistrictNo. 43 is one of three sales districts inRegion 4 of the Mid-Central Division,which has itsheadquarters in Detroit,Michigan.The Employermaintains a plant and regional sales office forRegion 4 at Wooster,Ohio, from which location itsuppliesmerchandise to the truck operators inDistrictNo. 43.The truck operators are assigned to specific routesor territories inToledoand the surroundingcommunities in which they sell and deliver theEmployer's products to retail outlets located in theseareas.' The Employer maintains a list of most,ii'notall, of these retail outlets and furnishes such outletswith sales racks and displays for its products. Itmaintains store door contacts with the retail outlets,constantly solicits the supermarket trade, helps thetruck operators to get new customers, and works inthemarket areas trying to find the wants of thecustomers.TheEmployernotonlydeterminesinitially the physical site of the route or territory towhich an operator is assigned,but also may changethe geographical limits of the route or add a newoperatortotheterritory,dependingon thepopulation and food outlets in the area, the area'seconomy,market research,and the Employer'sadvertising program,i.e.. the amount of money theEmployer is going to spend in the area to promoteits products.The Employerleasesa central warehouse atToledo,Ohio,which contains the office of itsdistrictmanager for DistrictNo. 43. The office issuppliedwith the Employer'sbusiness forms, anaddingmachine, and a telephone with answeringservice forthe use ofthe operators.In addition, theofficecontains for allofthe truckoperatorspigeon-hole areasinwhichtheirmaterials and otherthings are placed. It appears that the Employerrequires all operators who service routes within theimmediateToledo areato lease warehouse space inthe central warehouse.Ten of the15 operators inissue herein are assigned bins in this warehouse forwhich theypay a monthlyrental of S22.50. Eachoperatorhas his own lockto his bin,but a separatelock is placed on the bin on nights when theEmployer deliversmerchandise to the operatorsfrom itsWooster plant.On such nights theEmployer employs a part-time warehouseman tounload its delivery truckand place themerchandisein the properbins. The Employerrequests that eachoperator place his merchandise to one side of his binto avoid confusionbetween hiscurrent inventoryand the new merchandise.'operate out of other warehouses, there is a question as to the eligibility ofthe five, on which the Petitioner took no position'the truck operators handle other products but the Employer requiresthat these products be compatible with its own products'The other live operators appear to lease their own warehouse space in178NLRBNo.92 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe business forms supplied by the Employer tothe truck operators are price pads, order forms, cashsalestickets,chargeaccountforms,and"distributor's remittance" forms. It appears that themerchandise items listed on the order and chargeaccount forms are coded by the Employer tofacilitate the ordering of its merchandise by theoperatorsand to conform to the Employer'saccounting system which is handled by its divisionalheadquarters in Detroit. The telephone numbers oftheEmployer'sdistrictofficeattheToledowarehouseand of its other locations in theMid-Central Division are printed on the back of thecopies of the cash sales ticket and charge accountformwhich the truck operators give to thecustomers. The Employer also supplies each truckoepratorwith a route book which consists of abinder and route cards. The route cards contain thename, address, and telephone numbers of all thecustomers located within the truck operator's routeor territory, and show the type of establishment,days serviced, the number of racks, back roomstock.amount of each item supplied, and otherinstructions for servicing the account. It appearsthat the Employer's district manager requests thatthe operators keep their route cards in the binder inthe order that they make their stops so that he willknow where to reach them throughout the day. Itappears further that the Employer uses the routebooks to train new operators and on those occasionswhen it services routes for the operators.The record shows that 45 percent of the truckoperators' total sales of the Employer's productsconsist of authorized credit accounts, 30 percent tochain stores and 15 percent to nonchain stores. TheEmployer assumes the risk of nonpayment on suchaccounts.Theseaccountsarehandledonacentralized basis by the Employer who grants creditdirectly to these customers, bills them, and considerstheir total purchases in order to grant discounts.The Employer unilaterally sets the "store door"price at which its products are to be sold to thecustomer.There is some evidence that a truckoperator may vary the store door price on occasion,aswhen he may induce a customer to give himadvertising space by reducing the price on a leaditem. Such practices may occur with cash customersbutneverwithauthorizedcreditcustomers.However, it appears that the more prevalent practiceisfor the Employer to vary the store door pricewhen it desires to do so or in accord with itsestablishedpolicy.Thus, the Employer will runspecial promotions where the price of various itemsis reduced, or where it offers the consumer a prize,such as ladies hose, with the purchase of a certainnumber of a given item. The Employer also has anestablishedpolicyof giving a quantity purchasetowns located in the outlying areasthey service,but the record does notshow the means by which they receive regular delivery of the Employer'sproductsdiscount to customers who purchaseaminimumamount of its products. The Employer unilaterallydetermines both the amount of the discount and thequantity of merchandise which must be purchased inorder to qualify for the discount. The Employerissuesitsown checks in payment of the discount tothe individual customers, although the operatorusually delivers the check to the customer.Wherethe Employer reduces the price or grants a discountto a customer, the cost of the items to the operatoris correspondingly reduced.Truck operators receive as their compensation 15percent-20 percent of the store door price of theEmployer'smerchandisewhichtheypurchase,dependingonwhetherthemerchandiseismanufactured by the Employer or anothercompany.5.In' I addition, the operators receive individual prizesfrom the Employer for increasing sales of specificitems, such as pretzels, and may receive a bonus inaccord with a formula set by the Employer." Theoperators also receive an allowance for customerreturns of stale merchandise and a weekly sampleallowance, which, in the case of an operator withone of the lower purchase averages, amounted to$50 per week.' It also appears that the Employeradopts a lenient policy towards truck operators whodo not pay their bills on time. Indeed, someoperators appear to carry unpaid balances of severalhundred dollars.As noted, the Employer may unilaterally changetheboundaries of a truck operator's route orterritory. If the change results in a loss of income totheoperator,theEmployer compensates theoperator according to a unilaterally establishedformula.'A truck operator may "sell" his routeonly to a person approved by the Employer. Whilethe purchaser may buy the truck, it would appearfrom the record that the route is transferred to himat no additional cost. Indeed, it appears that thepurchaser thereaftergoes through the normalroutine of an employee-trainee and is assigned theroutebytheEmployer.TheEmployermayterminate an operator's services for not exercising'It appears that theoperatorsare billedfor themerchandise at the timeof delivery but that theydo notpay forituntil the end of each week itappearsfurtherfromaperusalof the Employer's"Distributor'sRemittance" form thatthe operators are allowed a credit against their billfor thetotal amount of sales to authorized credit customersThe record showsthatthe bonus plan currently in effect for truckoperators requires an increase of a minimumof 5 percent overthe previousyear's sales.The bonusplan has the following provisions5% increase0.5 of1% bonus6% increase 06 of 1% bonus7% increase0 7 of 1% bonus8% increase0 8 of 1% bonus9% increase0 9 of1% bonus10% increase 1.0% bonus'The record doesnot showwhetherthe sample allowance is constant orvaries in accord with the amountof each operator's average weeklypurchasesand otherfactors'With the Employer'spermission, an operatormay transferfrom oneroute to another.However, the record doesnot chow that the operator iscompensatedfor any loss which may result from this type ofchange. FRITO-LAY, INC.613hisprimaryresponsibility,namely,paying formerchandise and taking proper care of customeraccounts. In such instances, the Employer normallygives the operator 30 days' written notice and againcompensates him according to a set formula.' Theoperatormay terminate his services on 30 days'written notice or less, but if less than 30 days' noticeisgiven, he is entitled tinder the same formula to aproportionately less amount of compensation. TheEmployermay terminate the operator's servicesimmediatelyandwithoutcompensationfordishonesty or immoral conduct. It appears furtherthat the Employer may terminate an operator whoconsistently tails tomeet his base because ofinability to sell.Persons seeking the job of single-truck operatorfilewith the Employer an ordinary application foremployment. It appears that no prior sales orbusiness experience is required and that little capitalisneeded since the Employer does extend credit fortheinitialinventory.Although the successfulapplicantmakes his own arrangements for thepurchase of a truck, he usually purchases the truckowned by the operator who previously serviced theroute to which he is assigned. If not so purchased,theEmployer recommends that the new operatorpaint his truck in the Employer's colors, in whichcase the Employer supplies its decals which areaffixed at the Employer's expense.The successful applicant is hired normally as anemployee and is paid a salary during his training. Itappears that during this training period the regionalmanagerfamiliarizesthetraineewiththeEmployer's business forms, explains a load sheetand how his merchandise comes in. The trainee isassigned a specific route or territory and then istrained by the district manager, or, in an emergency,bytherouteforeman."'The districtmanagerexplains the daily procedure, gets on the truck withthe trainee and rides with him, taking one phase ofthe business at a time. In the first days the traineelearns the merchandise, the color of the tapes, andthe site of the boxes, where the stops are, where theracks are in the store, some basics on how tomerchandise. how to make out the bill, how tocheck the merchandise to the merchant and how tocollect for the bill. It appears from the record thatthe time required to train a man varies, dependingon the individual, his territory, and background. TheEmployer's regional manager testified that "it takesan average man two weeks until he feels that he canload his truck somewhat properly, find his accounts,finish in time to keep up the pace, because it is afairly fast pace, and not to make too many errors he'When an operator is assigned to a route,he is given a base which is theaverage weekly purchases at the store door price for that route during thepreceding 3 monthsUpon termination, he receives 1 1/2 times theamount, if any,his average weekly purchases for the 3 months immediatelypreceding his termination exceed the base similarly, where the Employerchanges the boundaries of a truck operator's route and this change resultsina reduction of his average weekly purchases for the 3-month periodimmediately preceding the change, he is paid 1 1/2 times the differencecan'tcorrect."During the training period theEmployer puts the route together the way it thinksitshould be serviced, pointing out the frequency ofthe stops and the importance of taking care of theaccounts in the most efficient manner. After theoperator gains experience, he may rearrange theroute to suit his own feelings and needs.In addition to training new truck operators, thedistrictmanager runs routes for operators inemergencies (sickness, death, etc.) at no additionalexpense to the truck operators and suggests to theoperators ways of improving their routes. It appearsthat he holds "more or less" weekly sales meetingswith the operators who work out of the Toledowarehouse. These meetings last about 45 minutes atwhichsuchmattersasthedistributionofpromotional information and notification of theEmployer's future product promotions are discussed.The districtmanager also discusses procedures atthesemeetings and gives the various operatorsinformationpertaining to chain store customers,such as new credit authorizations, deletions, oradditions to the customers' lists of the Employer'sproducts,and the customers' request that theoperators make their deliveries by a certain time ofday.The districtmanager also works with theoperators individually, helping them with racking oftheEmployer's products."He works with theindividual operator on problems in his territory andreviewshisindividualaccountswithhimperiodically.As noted, the truck operators own their owntrucks12and provide the necessary oil, gasoline.maintenance,and repairs.They pay their ownlicense tees and obtain liability insurance from anysource they desire. However, the Employer requiresthat they carry a 5100,000/$300,000/$25.000 policywhich must include coverage of the Employer as itsinterestmay appear. Except as noted above, theoperators, it necessary, hire and pay their own help,which. in at least one instance, has been a part-timeemployee of the Employer. The Employer makes nopayroll deductions, the operators being responsiblefor their own Federal income taxes and socialsecurity' payments.Nor does the Employer providetheoperatorswithany fringe benefits such asholidays,vacations,or insurance benefits.Theoperators have their own bank accounts and appearto have some control over the hours13 and vacations."it appears that the regional manager presently has under his direction aroute foreman who is not assigned to any particular district but works outofDistrictNo. 41 most of the time His function is to service routes whenoperators are ill, have a breakdown or other emergency,service "swing'routes,vacation routes,break in new men, and otherwise assist theoperatorswith such things as racking in large markets and "lining"markets"The record discloses that racking is a time-consuming task, especiallyin large markets"It appears that some of the operators have purchased new trucks"An operator testified, however, that his hours were set by the tact thathe worked until he had finished serving his route It further appears thatthe hours worked by an operator are established,in large part, by the 614DECISIONS OF NATIONAL LABORRELATIONS BOARDHowever, the record shows that the district salesmanager trained oneman, apparently at theEmployer's cost, to serve as a substitute for thevarious operators while they took vacations. Therecord shows further that the operators do providesome promotional items at their own expense, suchas pencils and pens bearing their names as well asthe Employer's name. They may also give customersgifts or samples to increase goodwill.TheBoardhasfrequentlyheldthat,indetermining the status of persons alleged to beindependentcontractors,theActrequiresapplication of the "right to control" test. Where theperson for whom the services are performed retainsthe right to control the manner and means by whichthe result is to be accomplished, the relationship isone of employment; while. on the other hand. wherecontrol is reserved only as to the result sought, therelationship is that of an independent contractor.The resolution of this question depends on the factsof each case, and no one factor is determinativeOn the basis of the foregoing, and the entirerecord,we arc satisfied that the single-truckoperators are not independent contractors. While theevidence discloses several factors usually consideredto indicate an independent contractor status, thepresence of these factors does not alone establishsuch status. Thus, we are not persuaded by and donot regard as controlling the fact that the truckoperators provide their own trucks and the expensesof their operation and upkeep, that they may onoccasion hire helpers if needed; that the Employerdoes not make the usual payroll deductions for theoperators; that the operators extend some personalcredit to customers and give them gifts or samplesto increase goodwill; or that they may have soldproducts, on occasion, at other than the "storedoor" price and handle products other than those ofthe Employer. We find, rather, that these factors areoutweighed by others which amply demonstrate theeffective control the Employer maintains over theoperations of the truck operators, from itsinitialindoctrination of new operators in the use of theEmployer's merchandising techniques and businessforms through its continued supervision of theoperators' daily activities. In this regard we areparticularlycognizant of the following: (1) Theroutes are controlled by the Employer in terms oflocation, size, and sales practice. (2) The truckoperations in practice are limited principally to thesale of the Employer's products." (3)The Employerestablishes the prices of its products, grantingreductionsand discounts according to its ownpolicies.(4)At its own expense, the Employerassiststheoperators in the solicitation of newoutlets, services their routes in emergencies, helpsthem with such things as racking, and assists themgenerally in resolving the problems which arise ondemands and requirements of the customers indeed, as noted elsewhereherein, an operator may be terminated for not taking proper care of theaccounts servicedtheirroutes.(5)TheEmployerundertakescompletely all billing and collection of authorizedcredit accounts which comprise almost half of theoperators' income and the Employer assumes thecredit risk of nonpayment of these accounts. (6)Realistically, the operator retains no proprietaryrights in the route or territory which he can sell to athird party.15 (7) The Employer reserves the right toterminate the relationships upon notice withoutcause and immediately for cause. Moreover, therecordindicatesthatthetruckoperators'compensation is not controlled primarily by theirefficiency or industry in performing the work but isin substantial part affected by decisions and actionsof the Employer.1' Regardless of whether thiscontrolisexercisedbymeans of suggestions,requests,inducements, assistance,orsystemizedmethods of operating, we are satisfied that theEmployer has reserved the right to control, whenand as it sees fit, the manner and means, as well asthe result, of the operators' work. We therefore findthat the truck operators are employees of theEmployer."As to the composition of the unit, a total of 15single-truck operators work in Sales District No. 43.From the record there appears to be no substantialdifference in the duties and working conditions ofthe 10 truck operators working out of the Toledowarehouse and the 5 truck operators who rentwarehouse space in nearby towns, except thearrangement for and the location of their warehousespace. In these circumstances, we find that theappropriateunitshould include all 15 single-truckoperators.1eWe therefore find thata unitof the followingemployees is appropriate for the purposes of"The Employerhas a clearcut policyof terminating operators for notexercisingtheir primaryresponsibility,one of which is to take proper careof customeraccounts,and the evidenceshows that an operator mustmaintain afairly fastpace in orderto service his routeinamannersatisfactory to the Employer Thus, it doesnot appearthat the Employertolerates the operators' sale of other products where such activitiesdetractfromtheir abilityto sell and promptlydeliver the Employer'sproducts.Moreover,we do not findpersuasive the evidence that a formeroperatoremployedothers totake care of his routewhile he devotedhis full time toan outside businessNot only is such practicean exception to the normalmanner in which the operators handle their routes but it is alsoinconsistentwith theEmployer'sfixed policy of approvingpersonally eachindividualserving one of its routes."As the Employerhasan establishedformula forcompensatingoperators upon termination of their services, it appears that the onlyproprietary right the operator has is in his truck Indeed, the amount ofcompensation to which an operator is entitled upon termination appearssubstantially less than what he could obtainfor sale ofthe route in an ovenmarket"Thus, the Employerdecides when a territory has become too large foran operator to handle anditselfdecides to add a new operator rather thanleaving the decision to the operatorto buy anothertruck and hire anemployee TheEmployer determines the extent and terms of credit to beallowed a substantial portion of the operators'customers,the discounts tobe allowed to quantitypurchase customers and when a customer may soqualify, andthe percentage allowance to be given the operatorsfor theircustomers'return of stale products"Frito-Lay, Inc .167 NLRB No 11"As the partieshave agreed to exclude one multi-truck operator, weshall not include that operator in the unit. FRITO-LAY, INC.615collective bargaining within the meaning of Section9(b) of the Act:All single-truck operators' of the Employer inToledo, Ohio, Sales District No. 43, excluding allmulti-truckoperators,officeclericalemployees,professional employees, guards, and supervisors asdefined in the Act.[Direction of Election" omitted from publication.]be informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to t.ommunicate with them.ExcelsiorUnderwearInc.156 NLRB 1236,N LR B v. Wyman-Gordon Company.394 U S 759Accordingly,it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters, must befiled by theEmployer with the Regional Director for Region 8 within 7days of thedate of thisDecision and Direction of Election The RegionalDirector shall make the list available to all parties to the electionNoextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure tocomplywith thisrequirement shall be grounds for setting aside the election whenever proper"in order to assure that all eligible voters may have the opportunity toobjections are tiled.